 

Exhibit 10.4

 

2005 LONG-TERM INCENTIVE PLAN

 

<<YEAR>> RESTRICTED STOCK UNIT AWARD AGREEMENT

 

United States Cellular Corporation, a Delaware corporation (the “Company”),
hereby grants to

 

<<NAME>> (the “Employee”) as of <<DATE>> (the “Grant Date”), pursuant to the
provisions of the

 

United States Cellular Corporation 2005 Long-Term Incentive Plan, as amended
(the “Plan”), a Restricted Stock Unit Award (the “Award”) with respect to
<<NUMBER>> shares of Stock, upon and subject to the restrictions, terms and
conditions set forth below.  Capitalized terms not defined herein shall have the
meanings specified in the Plan.

 

1.              Award Subject to Acceptance of Award Agreement

 

The Award shall become null and void unless the Employee accepts this Award
Agreement by executing it in the space provided at the end hereof and returning
it to the Company.

 

2.              Restriction Period and Forfeiture

 

(a)  In General.  Except as otherwise provided in this Award Agreement, the
restrictions on the Award shall terminate in their entirety on <<THIRD
ANNIVERSARY OF GRANT DATE>>, provided that the Employee remains continuously
employed by or of service to the Employers and Affiliates until such date.

 

(b)  Disability or Death.  If the Employee’s employment by or service to the
Employers and Affiliates terminates prior to <<THIRD ANNIVERSARY OF GRANT DATE>>
by reason of Disability or death, the restrictions on the Award shall terminate
in their entirety upon such termination of employment or service.

 

(c)  Retirement at or after Attainment of Age 66.  If the Employee’s employment
by or service to the Employers and Affiliates terminates on or after January 1,
<<CALENDAR YEAR COMMENCING AFTER GRANT DATE>> but prior to <<THIRD ANNIVERSARY
OF GRANT DATE>> by reason of retirement at or after attainment of age 66, the
restrictions on the Award shall terminate in their entirety upon such
termination of employment or service.  If the Employee’s employment by or
service to the Employers and Affiliates terminates prior to January 1,
<<CALENDAR YEAR COMMENCING AFTER GRANT DATE>> by reason of retirement at or
after attainment of age 66, the Award shall be forfeited and shall be canceled
by the Company.

 

(d)  Other Termination of Employment or Service.  If the Employee’s employment
by or service to the Employers and Affiliates terminates prior to <<THIRD
ANNIVERSARY OF GRANT DATE>> for any reason other than Disability, death or
retirement at or after attainment of age 66, the Award shall be forfeited and
shall be canceled by the Company.

 

(e)  Forfeiture of Award upon Competition or Misappropriation of Confidential
Information.  Notwithstanding any other provision herein, if the Employee
(i) enters into competition with an Employer or other Affiliate or
(ii) misappropriates confidential information of an Employer or other Affiliate,
as determined by the Committee or the Company in its sole discretion, then the
Award shall be forfeited and shall be canceled by the Company.  For purposes of
the preceding sentence, the Employee shall be treated as entering into
competition with an Employer or other Affiliate if the Employee (i) directly or
indirectly, individually or in conjunction with any person, firm or corporation,
has contact with any customer of an Employer or other Affiliate or any
prospective customer which has been contacted or solicited by or on behalf of an
Employer or other Affiliate for the purpose of soliciting or selling to such
customer or prospective customer any product or service, except to the extent
such contact is made on behalf of an Employer or other Affiliate; (ii) directly
or indirectly, individually or in conjunction with any person, firm or
corporation, becomes employed in the business

 

 

 

--------------------------------------------------------------------------------


 

 

or engages in the business of providing wireless products and services in any
geographic territory in which an Employer or other Affiliate offers such
products or services or has plans to do so within the next twelve months or
(iii) otherwise competes with an Employer or other Affiliate in any manner or
otherwise engages in the business of an Employer or other Affiliate.  The
Employee shall be treated as misappropriating confidential information of an
Employer or other Affiliate if the Employee (i) uses confidential information
(as described below) for the benefit of anyone other than an Employer or such
Affiliate, as the case may be, or discloses the confidential information to
anyone not authorized by an Employer or such Affiliate, as the case may be, to
receive such information, (ii) upon termination of employment or service, makes
any summaries of, takes any notes with respect to or memorizes or takes any
confidential information or reproductions thereof from the facilities of an
Employer or other Affiliate or (iii) upon termination of employment or service
or upon the request of an Employer or other Affiliate, fails to return all
confidential information then in the Employee’s possession.  “Confidential
information” shall mean any confidential and proprietary drawings, reports,
sales and training manuals, customer lists, computer programs and other material
embodying trade secrets or confidential technical, business, or financial
information of an Employer or other Affiliate.

 

Employee acknowledges and agrees that the Award, by encouraging stock ownership
and thereby increasing an employee’s proprietary interest in the Company’s
success, is intended as an incentive to participating employees to remain in the
employ of an Employer or other Affiliate.  Employee acknowledges and agrees that
this Section 2(e) is therefore fair and reasonable, and not a penalty.

 

3.              Change in Control

 

(a)   (1)  Notwithstanding any provision in the Plan or in this Award Agreement,
in the event of a Change in Control, the Board may, but shall not be required
to, make such adjustments to the Award as it deems appropriate, including,
without limitation, (i) causing the restrictions on the Award to immediately
terminate or (ii) electing that the Award be surrendered to the Company by the
holder thereof, that the Award be immediately canceled by the Company and that
the holder of the Award receive, within a specified period of time from the
occurrence of the Change in Control, a cash payment from the Company in an
amount equal to the number of shares of Stock then subject to the Award,
multiplied by the greater of (x) the highest per share price offered to
stockholders of the Company in any transaction whereby the Change in Control
takes place or (y) the Fair Market Value of a share of Stock on the date of the
occurrence of the Change in Control.

 

(2)  In the event of a Change in Control pursuant to Section (b)(3) or (4) below
in connection with which the holders of Stock receive shares of common stock
that are registered under Section 12 of the Exchange Act, the Board may, but
shall not be required to, substitute for each share of Stock available under the
Plan, whether or not then subject to an outstanding award, the number and class
of shares into which each outstanding share of Stock shall be converted pursuant
to such Change in Control.

 

(b)         For purposes of the Plan and this Award Agreement, a “Change in
Control” shall mean:

 

(1)  the acquisition by any Person, including any “person” within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act, of beneficial ownership within
the meaning of Rule 13d-3 promulgated under the Exchange Act, of 25% or more of
the combined voting power of the then outstanding securities of the Company
entitled to vote generally on matters (without regard to the election of
directors) (the “Outstanding Voting Securities”), excluding, however, the
following:  (i) any acquisition directly from the Company or an Affiliate
(excluding any acquisition resulting from the exercise of an exercise,
conversion or exchange privilege, unless the security being so exercised,
converted or exchanged was acquired directly from the Company or an Affiliate),
(ii) any acquisition by the Company or an Affiliate, (iii) any acquisition by an
employee benefit plan (or related trust) sponsored or maintained by the Company
or an Affiliate, (iv) any acquisition by any corporation pursuant to a
transaction which complies with clauses (i), (ii) and (iii) of subsection (3) of
this Section 3(b), or (v) any acquisition by the following persons:  (A) LeRoy
T. Carlson or his spouse, (B) any

 

 

2

--------------------------------------------------------------------------------


 

 

child of LeRoy T. Carlson or the spouse of any such child, (C) any grandchild of
LeRoy T. Carlson, including any child adopted by any child of LeRoy T. Carlson,
or the spouse of any such grandchild, (D) the estate of any of the persons
described in clauses (A)-(C), (E) any trust or similar arrangement (including
any acquisition on behalf of such trust or similar arrangement by the trustees
or similar persons) provided that all of the current beneficiaries of such trust
or similar arrangement are persons described in clauses (A)-(C) or their lineal
descendants, or (F) the voting trust which expires on June 30, 2035, or any
successor to such voting trust, including the trustees of such voting trust on
behalf of such voting trust (all such persons, collectively, the “Exempted
Persons”);

 

(2)  individuals who, as of February 22, 2005, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of
such Board; provided that any individual who becomes a director of the Company
subsequent to February 22, 2005, and whose election or nomination for election
by the Company’s stockholders was approved by the vote of at least a majority of
the directors then comprising the Incumbent Board, shall be deemed a member of
the Incumbent Board; and provided further, that any individual who was initially
elected as a director of the Company as a result of an actual or threatened
solicitation by a Person other than the Board for the purpose of opposing a
solicitation by any other Person with respect to the election or removal of
directors, or any other actual or threatened solicitation of proxies or consents
by or on behalf of any Person other than the Board shall not be deemed a member
of the Incumbent Board;

 

(3)  consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Corporate Transaction”), excluding, however, a Corporate Transaction pursuant
to which (i) all or substantially all of the individuals or entities who are the
beneficial owners of the Outstanding Voting Securities immediately prior to such
Corporate Transaction will beneficially own, directly or indirectly, more than
50% of the combined voting power of the outstanding securities of the
corporation resulting from such Corporate Transaction (including, without
limitation, a corporation which as a result of such transaction owns, either
directly or indirectly, the Company or all or substantially all of the Company’s
assets) which are entitled to vote generally on matters (without regard to the
election of directors), in substantially the same proportions relative to each
other as the shares of Outstanding Voting Securities are owned immediately prior
to such Corporate Transaction, (ii) no Person (other than the following
Persons:  (v) the Company or an Affiliate, (w) any employee benefit plan (or
related trust) sponsored or maintained by the Company or an Affiliate, (x) the
corporation resulting from such Corporate Transaction, (y) the Exempted Persons,
and (z) any Person which beneficially owned, immediately prior to such Corporate
Transaction, directly or indirectly, 25% or more of the Outstanding Voting
Securities) will beneficially own, directly or indirectly, 25% or more of the
combined voting power of the outstanding securities of such corporation entitled
to vote generally on matters (without regard to the election of directors) and
(iii) individuals who were members of the Incumbent Board will constitute at
least a majority of the members of the board of directors of the corporation
resulting from such Corporate Transaction; or

 

(4)  approval by the stockholders of the Company of a plan of complete
liquidation or dissolution of the Company.

 

4.              Additional Terms and Conditions of Award

 

4.1.  Transferability of Award.  The Award may not be transferred other than
(i) pursuant to a beneficiary designation effective on the Employee’s death or
(ii) by gift to a Permitted Transferee, after obtaining the consent of the
Committee to such gift, which may be given or withheld by the Committee in its
sole discretion.  Except as permitted by the foregoing, the Award may not be
sold, transferred, assigned, pledged, hypothecated, encumbered or otherwise
disposed of (whether by operation of law or otherwise) or be subject to
execution, attachment or similar process.  Upon any attempt to so sell,
transfer, assign, pledge, hypothecate, encumber or otherwise dispose of the
Award, the Award and all rights hereunder shall immediately become null and
void.

 

 

3

--------------------------------------------------------------------------------


 

 

By accepting the Award, the Employee agrees that if all beneficiaries designated
on a beneficiary designation form predecease the Employee or, in the case of
corporations, partnerships, trusts or other entities which are designated
beneficiaries, are terminated, dissolved, become insolvent or are adjudicated
bankrupt prior to the date of the Employee’s death, or if the Employee fails to
designate a beneficiary on a beneficiary designation form, then the Employee
hereby designates the following persons in the order set forth herein as the
Employee’s beneficiary or beneficiaries:  (i) the Employee’s spouse, if living,
or if none, (ii) the Employee’s then living descendants, per stirpes, or if
none, (iii) the Employee’s estate.

 

4.2.  Investment Representation.  The Employee hereby represents and covenants
that (a) any shares of Stock acquired upon the lapse of restrictions with
respect to the Award will be acquired for investment and not with a view to the
distribution thereof within the meaning of the Securities Act of 1933, as
amended (the “Securities Act”), unless such acquisition has been registered
under the Securities Act and any applicable state securities law; (b) any
subsequent sale of any such shares shall be made either pursuant to an effective
registration statement under the Securities Act and any applicable state
securities laws, or pursuant to an exemption from registration under the
Securities Act and such state securities laws; and (c) if requested by the
Company, the Employee shall submit a written statement, in a form satisfactory
to the Company, to the effect that such representation is true and correct as of
the date of acquisition of any shares hereunder or is true and correct as of the
date of sale of any such shares, as applicable.  As a further condition
precedent to the issuance or delivery to the Employee of any shares subject to
the Award, the Employee shall comply with all regulations and requirements of
any regulatory authority having control of or supervision over the issuance or
delivery of the shares and, in connection therewith, shall execute any documents
which the Committee shall in its sole discretion deem necessary or advisable.

 

4.3.  Tax Withholding.  As a condition precedent to the issuance or delivery of
any shares of Stock subject to the Award, the Employee shall pay to the Company
such amount as the Company may be required, under all applicable federal, state,
local or other laws or regulations, to withhold and pay over as income or other
withholding taxes (the “Required Tax Payments”) with respect to the Award.  The
Employee may elect to satisfy his or her obligation to advance the Required Tax
Payments by (a) authorizing the Company to withhold whole shares of Stock which
otherwise would be delivered to the Employee pursuant to the Award, having an
aggregate Fair Market Value determined as of the date the obligation to withhold
or pay taxes arises in connection with the Award or (b) delivery to the Company
of previously-owned whole shares of Stock, having an aggregate Fair Market Value
determined as of the date the obligation to withhold or pay taxes arises in
connection with the Award.  Shares of Stock to be withheld or delivered may not
have an aggregate Fair Market Value in excess of the amount determined by
applying the minimum statutory withholding rate.  Any fraction of a share of
Stock which would be required to pay the Required Tax Payments shall be
disregarded and the remaining amount due shall be paid in cash by the Employee. 
The Employee agrees that if by the pay period that immediately follows the date
that the restrictions on the Award terminate in their entirety, no cash payment
attributable to any such fractional share shall have been received by the
Company, then the Employee hereby authorizes the Company to deduct such cash
payment from any amount payable by the Company or any Affiliate to the Employee,
including without limitation any amount payable to the Employee as salary or
wages.  The Employee agrees that this authorization may be reauthorized via
electronic means determined by the Company.  The Employee may revoke this
authorization by written notice to the Company prior to any such deduction.  No
shares of Stock shall be delivered until the Required Tax Payments have been
satisfied in full (or arrangement has been made for such payment to the
Company’s satisfaction).

 

4.4.  Award Confers No Rights as a Stockholder.  The Employee shall not be
entitled to any privileges of ownership with respect to the shares of Stock
subject to the Award unless and until the restrictions on the Award lapse and
the Employee becomes a stockholder of record with respect to such shares.

 

 

4

--------------------------------------------------------------------------------


 

 

4.5.  Adjustment.  In the event of any conversion, stock split, stock dividend,
recapitalization, reclassification, reorganization, merger, consolidation,
combination of shares in a reverse stock split, exchange of shares, liquidation,
spin-off or other similar change in capitalization or event, or any distribution
to holders of Stock other than a regular cash dividend, the number and class of
shares of Stock subject to the Award shall be appropriately and equitably
adjusted by the Committee.  Such adjustment shall be final, binding and
conclusive.  If such adjustment would result in a fractional share being subject
to the Award, the Company shall pay the holder of the Award, in connection with
the first vesting of the Award in whole or in part occurring after such
adjustment, an amount in cash determined by multiplying (i) the fraction of such
share (rounded to the nearest hundredth) by (ii) the Fair Market Value on the
vesting date.

 

4.6.  Compliance with Applicable Law.  The Award is subject to the condition
that if the listing, registration or qualification of the shares of Stock
subject to the Award upon any securities exchange or under any law, the consent
or approval of any governmental body or the taking of any other action is
necessary or desirable as a condition of, or in connection with, the issuance or
delivery of shares, such shares may not be issued or delivered, in whole or in
part, unless such listing, registration, qualification, consent, approval or
other action shall have been effected or obtained, free of any conditions not
acceptable to the Company.  The Company agrees to use reasonable efforts to
effect or obtain any such listing, registration, qualification, consent,
approval or other action.

 

4.7.  Delivery of Certificates.  As soon as practicable after the termination of
the restrictions on the Award, the Company shall, subject to Section 4.3,
deliver or cause to be delivered to the Employee one or more certificates
representing the number of shares of Stock subject to the Award.  The Company
may require that the certificates evidencing shares of Stock delivered pursuant
to the Award bear a legend indicating that the sale, transfer or other
disposition thereof by the Employee is prohibited except in compliance with the
Securities Act of 1933, as amended, and the rules and regulations thereunder. 
The Company shall pay all original issue or transfer taxes and all fees and
expenses incident to such delivery, except as otherwise provided in Section 4.3.

 

4.8.  Award Confers No Rights to Continued Employment or Service.  In no event
shall the granting of the Award or the acceptance of this Award Agreement and
the Award by the Employee give or be deemed to give the Employee any right to
continued employment by or service with the Company or any of its subsidiaries
or affiliates.

 

4.9.  Decisions of Committee.  The Committee shall have the right to resolve all
questions which may arise in connection with the Award.  Any interpretation,
determination or other action made or taken by the Committee regarding the Plan
or this Award Agreement shall be final, binding and conclusive.

 

4.10.  Company to Reserve Shares.  The Company shall at all times prior to the
cancellation of the Award reserve and keep available, either in its treasury or
out of its authorized but unissued shares of Stock, the full number of shares
subject to the Award from time to time.

 

4.11.  Award Agreement Subject to the Plan.  This Award Agreement is subject to
the provisions of the Plan, as it may be amended from time to time, and shall be
interpreted in accordance therewith.  The Employee hereby acknowledges receipt
of a copy of the Plan.

 

5.              Miscellaneous Provisions

 

5.1.  Successors.  This Award Agreement shall be binding upon and inure to the
benefit of any successor or successors of the Company and any person or persons
who shall, upon the death of the Employee or transfer of such Award, acquire any
rights hereunder.

 

5.2.  Notices.  All notices, requests or other communications provided for in
this Award Agreement shall be made in writing either (a) by actual delivery to
the party entitled thereto, (b) by mailing in the

 

 

5

--------------------------------------------------------------------------------


 

United States mails to the last known address of the party entitled thereto, via
certified or registered mail, postage prepaid and return receipt requested,
(c) by electronic mail, utilizing notice of undelivered electronic mail features
or (d) by telecopy with confirmation of receipt.  The notice, request or other
communication shall be deemed to be received (a) in case of delivery, on the
date of its actual receipt by the party entitled thereto, (b) in case of mailing
by certified or registered mail, five days following the date of such mailing,
(c) in case of electronic mail, on the date of mailing but only if a notice of
undelivered electronic mail is not received or (d) in case of telecopy, on the
date of confirmation of receipt.

 

5.3.  Governing Law.  The Award, this Award Agreement and all determinations
made and actions taken pursuant thereto, to the extent otherwise not governed by
the Code or the laws of the United States, shall be governed by the laws of the
State of Delaware and construed in accordance therewith without regard to
principles of conflicts of laws.

 

5.4  Counterparts.  This Award Agreement may be executed in two counterparts
each of which shall be deemed an original and both of which together shall
constitute one and the same instrument.

 

 

 

UNITED STATES CELLULAR CORPORATION

 

 

 

 

 

 

By:

 

 

 

 

<<NAME>>

 

 

<<TITLE>>

 

 

 

Accepted this   day of

 

 

 

 

 

          , 20  .

 

 

 

 

 

Employee

 

 

 

6

--------------------------------------------------------------------------------

 

 